Citation Nr: 0800758	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  99-18 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the left knee with subsequent total knee 
replacement, to include as secondary to the service-connected 
left knee disability.

2.  Entitlement to an increased rating for chondromalacia of 
the left knee, evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
November 1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from two rating decisions, dated May 1999 
and September 2002, by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Des Moines, Iowa.  


FINDINGS OF FACT

1.  Degenerative arthritis of the left knee with subsequent 
total knee replacement was not manifested during service or 
within one year from separation of active service, and is not 
shown to be causally or etiologically related to service or 
to a service connected disability.

2.  The veteran's chondromalacia of the left knee has been 
manifested by subjective complaints of pain resulting in no 
more than moderate impairment.


CONCLUSIONS OF LAW

1.  Degenerative arthritis of the left knee with subsequent 
total knee replacement was not incurred in or aggravated by 
active service, may not be presumed to have been so incurred 
and is not proximately due to or the result of a service 
connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310 (2007).

2.  The criteria for the assignment of a rating in excess of 
20 percent for chondromalacia of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic 
Code 5257 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, the VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (Where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ.); see also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (The issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect.).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letters 
sent to the appellant in February 2005, August 2006, and May 
2007 that fully addressed all four notice elements.  The 
letter informed the appellant of what evidence was required 
to substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  

Although the notice letter was not sent before the initial RO 
decision in this matter, the Board finds that the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the RO also readjudicated 
the case by way of a supplemental statement of the case 
issued in August 2007 after the notice was provided.  

Thus, while the timing of the VCAA notice is presumed to be 
prejudicial, VA has overcome the burden of prejudicial error 
by giving the veteran actual notice of what was needed to 
support his claim.  The purpose behind the notice requirement 
has been satisfied and the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.

With respect to the Dingess requirements, in letters, dated 
May and August 2007, the RO provided the veteran with notice 
of what type of information and evidence was needed to 
establish a disability rating, as well as notice of the type 
of evidence necessary to establish an effective date.  With 
that letter, the RO effectively satisfied the remaining 
notice requirements with respect to all issues on appeal.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Board notes that it appears that 
the veteran's service medical records are missing.  In such 
circumstances, the Board has a heightened duty to consider 
the applicability of the benefit of the doubt rule, to assist 
the claimant in developing the claim, and to explain its 
decision.  Russo v. Brown, 9 Vet. App. 46, 51 (1996) (holding 
also that case law does not establish a heightened benefit of 
the doubt). The RO has obtained VA clinic records from Sioux 
Falls.  The veteran submitted records from Dr. Wheeler and 
Dr. Rhodes, and the veteran was provided an opportunity to 
set forth his contentions during a BVA hearing.  

In addition, the appellant was afforded multiple VA medical 
examinations.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


I. Service Connection Claim

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   

The fact that an injury occurred in service alone is not 
enough.  There must be a disability resulting from that 
injury.  If there is no showing of a resulting condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Certain chronic diseases, to include 
arthritis, may be presumed to have been incurred during 
service if manifested to a degree of 10 percent or more 
within one year of separation from service, the absence of 
any evidence of the disease in service notwithstanding.  
38 C.F.R. §§ 3.307, 3.309. 
 
Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service connected disease or injury.  38 C.F.R. § 
3.310(a).  The Court of Appeals for Veterans Claims has 
construed this provision as entailing "any additional 
impairment of earning capacity resulting from an already 
service connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service connected condition."  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  Establishing service connection 
on a secondary basis essentially requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service connected disability.  Id. 

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In deciding claims on 
the merits, the Board will resolve reasonable doubt of 
material fact in favor of the claimant.  38 U.S.C.A. 
§ 5107(b).

A veteran is presumed to be in sound condition when examined 
and accepted into service except for defects or disorders 
noted at entrance into service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.304(b).  This presumption is rebutted where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  Id.  VA must show clear and 
unmistakable evidence of both a preexisting condition and a 
lack of in-service aggravation to overcome the presumption of 
soundness.  Satterfield v. Nicholson, 20 Vet. App. 386 
(2005); see also Wagner v. Principi, 370 F.3d 1089, 1096 
(Fed. Cir. 2004).

The Board notes that the April 1999 VA examination found that 
the left knee osteoarthritis was more likely than not related 
to a 1952 traumatic injury rather than the chondromalacia.  
However, the Board finds that there is not clear and 
unmistakable evidence that the veteran's degenerative 
arthritis of the left knee existed prior to military service, 
and therefore, the analysis will focus on direct and 
secondary service connection. 

The veteran's service medical records appear to have been 
lost and are not available for review.  The earliest medical 
record noting a diagnosis for arthritis was 1983.  The 
January 1996 VA examination noted that the veteran suffered 
from osteoarthritis of the left knee.  The examiner commented 
that the disability historically dates back to a 1965 in-
service injury.  The Board accords little probative value to 
the examiner's statement because the statement appears to be 
nothing more than a recitation of the event by the veteran.  
See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  Additionally, the Board 
must note the lapse of many years between the veteran's 
separation from service (1966) and the first documented 
treatment for the claimed disorder (1983).  The United States 
Court of Appeals for the Federal Circuit has determined that 
such a lapse of time is a factor for consideration in 
deciding a service connection claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  Therefore, the Board 
finds that entitlement to service connection is not warranted 
on a direct or presumptive basis.  However, the Board notes 
that the veteran's main contention is that his degenerative 
arthritis is related to the service connected left knee 
chondromalacia.  

With respect to the secondary service connection claim, the 
veteran asserts that his degenerative arthritis of the left 
knee is related to his service connected left knee 
chondromalacia. 

In July 2002, a VA examiner stated that it is less than 
likely that the left knee degenerative arthritis and status 
post knee replacement are attributable to the diagnosis of 
chondromalacia patella because the chondromalacia patella of 
the left knee is no longer present.

In October 2006, the veteran underwent an additional VA 
examination where the examiner stated that it is less than 
likely that the degenerative joint disease is related to the 
patellar femoral chondromalacia.  The examiner noted that he 
reviewed extensive medical journals and could find no 
relationship or direct causal factors to support a positive 
conclusion.  In May 2007, the examiner further clarified his 
opinion and noted that it is less than likely as not that the 
left knee chondromalacia chronically worsened or increased 
the severity of the left knee degenerative arthritis.  The 
examiner also noted that it was impossible to differentiate 
the symptomatology between the two disabilities.  Absent 
evidence to the contrary, the Board is not in a position to 
question this opinion.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991). 
   
The Board has considered the veteran's statements that his 
degenerative arthritis of the left knee is related to his 
service connected left knee chondromalacia.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App at 
470.  However, as a lay person, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).

The Board finds that the veteran's statements are competent.  
However, his statements are unsupported by contemporaneous 
records, including post-service private and VA clinical 
records showing no complaints for many years after discharge 
and negative VA medical opinions.  The Board finds this 
evidence more probative than his unsupported report of 
continuity.  

Given the absence of identified symptomatology for many years 
after discharge and multiple negative VA examinations, the 
Board finds that equipoise is not shown, and the benefit of 
the doubt rule does not apply.  As the weight of evidence is 
against the veteran's claim, the Board is unable to grant the 
benefit sought.


II. Increased Rating Claim

The veteran contends that he is entitled to an increased 
rating for his left knee chondromalacia.  According to his 
statements of record, he complains of pain and swelling.  
During the June 2001 hearing, the veteran stated that he 
experiences instances of instability.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.     
    
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  

In cases such as this, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  See Hart 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  

The RO has assigned a 20 percent rating for the veteran's 
left knee chondromalacia under Diagnostic Code 5257 of the 
Schedule for Rating Disabilities.  Under Diagnostic Code 
5257, a 20 percent rating is warranted for a moderate degree 
of impairment, and a maximum 30 percent rating is warranted 
for a severe degree of impairment to the knee.  38 C.F.R. § 
4.71a, Diagnostic Code 5257.  The standardized range of 
motion for the knee is flexion to 140 degrees and extension 
to zero degrees.  38 C.F.R. § 4.71, Plate II. 

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10.  
Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which 
include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  
38 C.F.R. § 4.40.  It is the intention of the rating schedule 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Private medical records, dated 1999 and 2001, noted range of 
motion from -10 to 110 degrees.  In 2001, the veteran 
underwent left knee replacement surgery.  A 2001 record noted 
range of motion from zero to 120 degrees with good stability, 
and a 2002 record noted range of motion from -5 to 120 
degrees.  

The April 1999 VA examination noted complaints of pain and 
popping and clicking sounds.  No effusion was noted.  Medial 
and lateral collateral ligaments were stable.  Range of 
motion was noted as -10 degrees of extension and 110 degrees 
of flexion with pain developing out to 115.  The examiner's 
diagnosis was left knee lateral subluxation of proximal tibia 
relative to femoral condyles with antalgic gait and moderate 
degenerative osteoarthritis.  The July 2002 VA examination 
noted range of motion from zero to 90 degrees with pain.    
  
In October 2006, the veteran underwent an additional VA 
examination.  The exam revealed no swelling or tenderness.  
Range of motion was from zero to 95 degrees.  Multiple 
repetitions of motion revealed no further disability due to 
pain, weakness, fatigue, or lack of endurance.  Lachman's and 
McMurray's tests were negative.  Minimal laxity of the medial 
collateral ligament was noted.     

Taking into account all relevant evidence, the Board finds 
that the veteran's service connected left knee condition does 
not warrant a disability evaluation in excess of the 
currently assigned 20 percent rating.

There is no medical evidence of record noting subluxation or 
lateral instability to a severe degree.  In fact, at the last 
examination of record, only minimal laxity was noted, and the 
Lachman's and McMurray's tests were negative.  Based on the 
above medical evidence, a higher rating under Diagnostic Code 
5257 is not warranted.

Furthermore, there is clear evidence of limitation of motion, 
particularly limitation of flexion.  Despite that limitation, 
however, it still does not approach the criteria for a 
compensable rating under Diagnostic Code 5260 or Diagnostic 
Code 5261.  

For example, under Diagnostic Code 5260, a noncompensable 
evaluation is for assignment when flexion is limited to 
60 degrees, a 10 percent evaluation when flexion is limited 
to 45 degrees and a 20 percent evaluation when flexion is 
limited to 30 degrees.  Under Diagnostic Code 5261, a 
noncompensable evaluation is for assignment when extension is 
limited to 5 degrees, a 10 percent evaluation when extension 
is limited to 10 degrees and a 20 percent evaluation when 
extension is limited to 15 degrees.  

Therefore, consideration of separate ratings for painful 
motion and instability is also not warranted.  VAOPGCPREC 9-
98 (August 14, 1998).  The provisions of 38 C.F.R. §§ 4.40 
and 4.45 as well as the veteran's reports of knee symptoms 
have been considered.  However, there is no competent medical 
evidence to support a higher rating in this case.  

In addition, the Board has considered the veteran's 
statements regarding his service connected left knee 
chondromalacia.  In rendering a decision on appeal, the Board 
must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service 
connected disability is evaluated, more probative than the 
subjective assertion of an increased disability.

It is also noted that the evidence does not reflect that the 
disability at issue causes marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 is not warranted.  

In sum, there is no basis for a higher evaluation for the 
veteran's left knee chondromalacia for the entire appeal 
period.  The Board notes that in reaching these conclusions, 
the benefit of the doubt doctrine has been applied where 
appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 


ORDER

Service connection for degenerative arthritis of the left 
knee with subsequent total knee replacement, to include as 
secondary to the service-connected left knee disability, is 
denied.

An evaluation in excess of 20 percent for chondromalacia of 
the left knee is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


